DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,315,926 to Bae et al (hereinafter Bae). Although the claims at issue are not identical, they are not patentably distinct from each other because the method being claimed does not include any processing steps or a resulting structural distinction from the cited patent. Below, the pending claims are matched to the relevant claims of the cited patent. The patented claim language is italicized. 

Pending Claim 1 recites a method of manufacturing an integrated circuit device, the method comprising:
forming a fin-type active region extending on a substrate in a first horizontal direction;
Patented Claim 1 recites an integrated circuit device comprising:
a fin-type active region extending on a substrate in a first horizontal direction;

forming a source/drain region on the fin-type active region; and
a source/drain region on the fin-type active region…; and

forming a source/drain contact pattern electrically connected to the source/drain region, the source/drain contact pattern including a first portion and a second portion, the first portion having a first height in a vertical direction, the second portion having a second height less than the first height in the vertical direction, 
a source/drain contact pattern electrically connected to the source/drain region and including a first portion and a second portion, the first portion having a first height in a vertical direction, the second portion having a second height less than the first height in the vertical direction,

the source/drain contact pattern including a metal plug in the first portion and the second portion and a conductive barrier film on sidewalls of the metal plug in the first portion and the second portion, and the conductive barrier film in the second portion including a first top surface lower than a top surface of the metal plug in the second portion relative to the substrate.
wherein the source/drain contact pattern includes a metal plug in the first portion and the second portion and a conductive barrier film on sidewalls of the metal plug in the first portion and the second portion, and a first top surface of the conductive barrier film in the second portion is lower than a top surface of the metal plug in the second portion relative to the substrate.

The cited patent includes the limitations drawn to a gate line extending on the fin-type active region in a second horizontal direction crossing the first horizontal direction. However, gate lines are an obvious component of finFETs and not patentably relevant for providing distinction between the pending application and the cited patent. Though the pending application claims a process and the cited patent claims a product, the process does not include any distinguishing method steps and is not patentably distinct. 

Below, the dependent claims are matched to their equivalent in the cited patent without repetition of the claim language. 
Pending Claim 2 is unpatentable in view of patented Claim 2.
Pending Claim 9 is unpatentable in view of patented Claim 5.
Pending Claim 10 is unpatentable in view of patented Claim 5.
Pending Claim 11 is unpatentable in view of patented Claim 6.
Pending Claim 12 is unpatentable in view of patented Claim 7.
Pending Claim 13 is unpatentable in view of patented Claim 8.
Pending Claim 14 is unpatentable in view of patented Claim 9.
Pending Claim 15 is unpatentable in view of patented Claims 11 and 12.

Pending Claim 19 recites a method of manufacturing an integrated circuit device, the method comprising:
forming a first fin-type active region and a second fin-type active region, the first and second fin-type active regions each extending on a substrate in a first horizontal direction to be parallel to each other and being spaced apart from each other in a second horizontal direction crossing the first horizontal direction;
Patented Claim 18 recites an integrated circuit device comprising:
a first fin-type active region and a second fin-type active region, the first and second fin-type active regions each extending on a substrate in a first horizontal direction to be parallel with each other and being spaced apart from each other in a second horizontal direction crossing the first horizontal direction;

forming a source/drain region on the first fin-type active region and the second fin-type active region, the source/drain region being electrically connected to the first fin-type active region and the second fin-type active region;
a source/drain region on the first fin-type active region and the second fin-type active region; and

forming a source/drain contact pattern passing through the insulating film and connected to the source/drain region, the source/drain contact pattern including a first portion and a second portion, the first portion overlapping the first fin-type active region in a vertical direction and having a first height in the vertical direction, and the second portion overlapping the second fin- type active region in the vertical direction and having a second height less than the first height in the vertical direction,
a source/drain contact pattern electrically connected to the source/drain region, wherein the source/drain contact pattern includes a first portion and a second portion, the first portion overlapping the first fin-type active region in a vertical direction and having a first height in the vertical direction, and the second portion overlapping the second fin-type active region in the vertical direction, having a second height less than the first height in the vertical direction, and

wherein the forming of the source/drain contact pattern includes forming a metal plug and a conductive barrier film, the metal plug includes a protruding top portion in the second portion, and the conductive barrier film is on a sidewall of the metal plug in the second portion and includes a first top surface that is lower than a top surface of the protruding top portion relative to the substrate.
the source/drain contact pattern includes a metal plug and a conductive barmier film, the metal plig includes a protruding top portion in the second portion, and the conductive barrier film in the second portion is on a sidewall of the metal plug in the second portion and includes a first top surface that is lower than a top surface of the protruding top portion relative to the substrate.

The pending application includes the step of forming an insulating film on the source/drain region and the patented claim includes the limitation for a gate line extending longitudinally in the second horizontal direction on the first fin-type active region and the second fin-type active region. With regards to an insulating film on the source/drain region, interlayer dielectrics (ILD) are common in the art for insulating and planarizing semiconductor devices. Forming contact holes through the ILD is also common for providing electrical contact to underlying devices. With regards to a gate line, gate lines are an obvious component of finFETs and not patentably relevant for providing distinction between the pending application and the cited patent. Though the pending application claims a process and the cited patent claims a product, the process does not include any distinguishing method steps and is not patentably distinct.

Below, the dependent claims are matched to their equivalent in the cited patent without repetition of the claim language. 
Pending Claim 20 is unpatentable and/or obvious in view of patented Claims 11, 12 and 18.


Allowable Subject Matter
Claims 16 and 17 are allowed.
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 includes patterning steps which require:
forming an insulating film on the source/drain region;
forming a source/drain contact hole in the insulating film, the source/drain contact hole exposing the source/drain region;
forming a preliminary source/drain contact in the source/drain contact hole, the preliminary source/drain contact including a preliminary conductive barrier film and a preliminary metal plug;
forming a mask pattern on a portion of the preliminary source/drain contact; and then
forming the second portion of the source/drain contact pattern by etching the preliminary source/drain contact using the mask pattern as an etch mask.

Claim 3 includes method steps that are no obvious in view of the claims in the cited patent. The process arrives at the device already claimed but the steps included provide patentable distinctions from the cited patent. Claims 4-8 depend on Claim 3 and are allowable for at least the reasons above. 

Claim 16 recites a method of manufacturing an integrated circuit device, the method comprising:
forming a fin-type active region extending on a substrate in a first horizontal direction;
forming a source/drain region on the fin-type active region;
forming an insulating film on the source/drain region;
forming a source/drain contact hole in the insulating film, the source/drain contact hole exposing the source/drain region; and
forming a source/drain contact pattern in the source/drain contact hole, the source/drain contact pattern including a first portion and a second portion, the first portion having a first height in a vertical direction, and the second portion having a second height less than the first height in the vertical direction,
wherein the forming of the source/drain contact pattern includes:
forming a preliminary source/drain contact in the source/drain contact hole, the preliminary source/drain contact including a preliminary conductive barrier film and a preliminary metal plug;
forming a mask pattern on a portion of the preliminary source/drain contact; and then
forming a metal plug and a conductive barrier film by etching the preliminary conductive barrier film and the preliminary metal plug using the mask pattern as an etch mask, wherein the metal plug is in the first portion and the second portion, and the conductive barrier film covers sidewalls of the metal plug in the first portion and the second portion, and the conductive barrier film in the second portion includes a first top surface that is lower than a top surface of the metal plug in the second portion relative to the substrate.

The process arrives at a device already claimed by the cited patent but the steps included provide patentable distinctions from the cited patent. A search of other, relevant references does not show Applicant’s method to be anticipated or obvious. Claim 17 depends on Claim 16 and is allowable for at least the reasons above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818